AO 245B (CASDRev. 02)'18) Judgment in a Crirninal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

U`NTTED STATES OF AMERICA .]UDGMENT IN A CRIMINAL CASE
V (For Offenses Cornmitted On or AHer November l, 1987)

ELSIE VEGA-CRUZ 01
( ) Case Number: lScr3 772-AJB

 

Jami L. Ferrara

 

 

 

 

 

Defendant’s Attomey _
REGISTRATIoN No_ 71631298 F l L E D
!:| _ `-
THE DEFENDANT; 'DEC l 4 2018
pleaded guilty to count(s) One of the Superseding Information cL_ERK. U.S DiST_RlCT COURT
. . . . . . . deputy
Accordmgly, the defendant is adjudged gullty of such count(s), which involve the following of
Count
Title & Section Nature of Offense Number§sl

8USCl?)24(a)(2)(B)(iil) Bringing in Aliens Without Presentation

The defendant is sentenced as provided in pages 2 through 3 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1934.

|:| The defendant has been found not guilty on count(s)

l

 

 

Count(s) Remaining Counts are dismissed on the motion of the United States.
m Assessrnent : $100.00
JVTA Assessment*: $5,000.00 - Remitted
|X| _
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
Fine Waived g Forfeiture pursuant to order filed

, included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change in the defendant’s economic circumstances

Decemher lO. 2018

Date of lrnpositio; of Sentence :

}ON. ANTHONY J. BAT GLLA

UNITED STATES DI CT JUDGE

lScr3772-AJB

 

 

AO

245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ELSIE VEGA-CRUZ (01) ]udgment - Page 2 of 3
CASE NUMBER: 18cr3 772-AJB

PROBATION

The defendant is hereby sentenced to probation for a term of:
THREE (3) YEARS

The defendant shall report to the probation office in the district to which the defendant is released within ?2 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplfcable.)
The defendant shall not possess a fireann, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 200(}, pursuant to 18 USC section 3583(a)(7) and 3583(d)_

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplz`cable.)

The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply

with any special conditions imposed

1)
2)
3)
4)
5)

6)
7)

3)
9)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall rehain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband

observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of

the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

18ch 772-AJB

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ELSIE VEGA-CRUZ (01) Judgment - Page 3 of 3
CASE NUMBER: 18ch 772-AJB

SPECIAL CONDITIONS OF SUPERVISION

. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
comply with both United States and Mexican immigration laws.

. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

Submit your person, property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
for revocation;, the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition

Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
and counseling, as directed by the probation officer. AlloW for reciprocal release of information between
the probation officer and the treatment provider. May be required to contribute to the costs of services
rendered in an amount to be determined by the probation officer, based on the defendant's ability to pay.

lScr3772-AJB

